Citation Nr: 0731419	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for residuals, left leg 
fracture.

2.	Entitlement to service connection for residuals, left foot 
fracture.

3.	Entitlement to service connection for a bilateral foot 
disability other than residuals, left foot fracture. 


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1955 to 
November 1958.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for residuals, left leg fracture; 
residuals, left foot fracture; and a bilateral foot 
disability other than residuals, left foot fracture.  The RO 
issued a notice of the decision in January 2003, and in 
August 2003, it provided another decision and notice of 
decision, with confirmed and continued its denials of these 
claims.  Thereafter, the veteran timely filed a Notice of 
Disagreement (NOD) in January 2004, and in April 2004 the RO 
provided a Statement of the Case (SOC).   Also in April 2004 
the veteran timely filed a substantive appeal.

The veteran initially requested a Board hearing on these 
matters, by subsequently withdrew that request in writing in 
May 2004.  The Board, therefore, has deemed the hearing 
request withdrawn.  See 38 C.F.R. § 20.704(e).  In April 2006 
the Board remanded the case for additional development, to 
include providing proper Veterans Claims Assistance Act 
(VCAA) notice, allowing the veteran's accredited 
representative to review the claims file and submit a Form 
646 on the veteran's behalf, and to readjudicate the claims 
based on de novo review of the evidence, as opposed to 
adjudication based on the law and regulations pertaining to 
finally and unappealed RO decisions.  The Appeals Management 
Center (AMC) supplied a Supplemental Statement of the Case 
(SSOC) in June 2007.        

The Board finds that the AMC complied with the April 2006 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).



FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any presumed 
prejudice to the veteran has been rebutted.

2.	There are no service medical records through no fault of 
the veteran; however, there is no medical evidence of 
residuals of an injury to the left leg, left ankle or left 
foot, or of a disease of either foot, until many years 
post-service and there is no competent evidence of a 
causal relationship between any of the claimed 
disabilities of the left leg, left ankle and feet and the 
veteran's active service or any incident thereof.


CONCLUSIONS OF LAW

1.	Service connection for residuals of a left leg injury, to 
include a fracture is denied.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

2.	Service connection for residuals of a left foot injury, to 
include a fracture is denied.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

3.	Service connection for a bilateral foot disability other 
than residuals of a left foot injury is denied.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2006 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claims, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession, and 
further apprised him of all Dingess elements.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide this notice to the veteran prior to the 
August 2003 RO decision that is the subject of this appeal in 
its May 2006 letter.  Where such a timing error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, notwithstanding the RO's belated notice, 
the Board determines that it cured this defect by providing 
this complete VCAA notice together with readjudication of the 
claims, as demonstrated by the June 2007 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    

It is apparent in reviewing the multiple attempts by the RO 
to obtain the veteran's service medical records that they 
were destroyed in a fire that occurred at the National 
Personnel Records Center in St. Louis in 1973, which is 
obviously through no fault of the veteran.  However, there is 
no medical evidence of residuals of an injury to the left 
leg, left ankle or left foot, or of a disease of either foot, 
until many years post-service.  There are further no medical 
opinions that link any of the claimed disabilities to the 
veteran's active service or any incident thereof, and the 
evidence does not suggest that any currently diagnosed 
disability, to include gout and residuals, fracture of the 
left lower malleolus, arose to a compensable degree within 
any potentially applicable presumptive periods, but instead 
appeared decades after the veteran's service discharge.  
Under such circumstances, VA has no duty to obtain a medical 
opinion with respect to these claims.  See 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003) (VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) absent competent evidence that 
claimant's disability or symptoms are associated with 
service); see also Duenas v. Principi, 18 Vet. App. 512, 516 
(2005); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
Moreover, the evidence and information of record, in their 
totality, provide the necessary information to decide the 
claims at issue in this appeal.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 4.2 (2005).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations 

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).



b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
As reflected in an April 1988 VA medical report, the veteran 
received diagnoses of non-displaced fracture, left lateral 
malleolus and gout, among other disorders.  At this time, the 
veteran reported that he had fallen and twisted his left leg.  
This caused pain on movement, and the veteran received 
crutches.  Later, in May 1988, medics removed the veteran's 
lower left leg cast.  By July 1988 the veteran apparently 
ambulated well with a cane.  

A January 1989 VA medical report indicates that the veteran 
had gout.  An April 1989 VA Radiology report denotes the 
veteran's old, well-healed fracture involving the distal 
fibula just above the lateral malleolus.  No acute fractures 
or other abnormalities appeared at this time.    

In his November 1989 National Archives and Records 
Administration Form for reconstruction of medical data, the 
veteran indicated that he broke his left ankle during service 
in 1955 to 1956.  Due to the number of years that elapsed 
since service, he has been unable to provide more specific 
information regarding the date of this injury.  

As reflected in a December 1989 correspondence, officials 
determined that the National Personnel Records Center (NPRC) 
did not have any of the veteran's records, as they had been 
destroyed in a fire.  

A January 1990 correspondence from the NPRC indicates that it 
could not locate records requested by the RO on behalf of the 
veteran because it did not have sufficient details of the 
dates of treatment or date of incident.  The NPRC thus 
requested that the veteran furnish the name of the hospital 
and appropriate dates of hospitalization as well as the full 
organizational designation (unit and subunit) to which he was 
assigned during the time of the claimed in-service illness or 
injury.   

In February 1990, the RO sent a letter to the veteran 
apprising him of the need for additional details pertaining 
to the lower extremity injury, which he claimed to have 
incurred during service.  The veteran supplied no response.

Thereafter, in a November 2002 letter, the RO apprised the 
veteran that the 1973 fire at the NPRC in St. Louis, Missouri 
appeared to have destroyed his SMRs.  Accordingly, it asked 
the veteran to provide any SMRs or other military records 
showing treatment or containing information about the claimed 
disabilities and further requested that he "provide a 90 day 
period for search (example: Winter of 45; March 43 to June 
43).  You previously listed 1955 to 1956, broken ankle, 824th 
Air Police Squad, Carswell AFB, Tx.  Please narrow this date 
range to 90 days so that we may conduct a thorough search."  
(Emphasis in original).  At this time, the RO also reiterated 
that such detailed information "is needed to search for 
alternate source information which is filed at the Records 
Management Center in St. Louis, Missouri, by date of 
treatment, not be service member's information.  NO SEARCH 
FOR RECORDS WILL BE MADE IF YOU INDICATE A PERIOD OVER 90 
DAYS."  (Emphasis & capitalization in original).     

In a January 2003 Formal Finding, the Section Chief of the RO 
determined that all reasonable efforts to obtain the 
veteran's SMRs and other federal records had been exhausted, 
as reflected by prior records requests directed to the NRPC, 
and that further efforts to locate such records would be 
futile.  Based on these facts, this official concluded that 
the requested records were in fact unavailable.  

January 2003 and March 2003 VA medical reports indicate that 
the veteran had gout and numbness in the feet, the latter of 
which yielded a negative work-up for a metabolic etiology.   

In February 2003 the RO requested the veteran's SMRs and any 
available sick/morning reports from the NPRC.  In reply, the 
NPRC again directed the RO to have the veteran "narrow 
search time frame to three months or less."

In July 2003, the RO sent another letter to the veteran, 
which specifically asked him to provide as much detail as 
possible about his claimed in-service treatment for the 
alleged disabilities and further conveyed that "[w]e are 
unable to use the information you provided on the previous 
form because you must narrow your treatment dates for each 
disability to a three month time frame in order for us to 
request your service medical records.  You listed 1955 as the 
year you were treated.  Please provide a three month period 
for which you were treated."  The RO also asked that the 
veteran submit any SMRs already in his possession.  In an 
apparent reply, the veteran stated that he could not add 
anything else to his previous statements and that VA should 
adjudicate the matters with the evidence of record.

In its August 2003 decision, the RO again asked the veteran 
to provide a narrow window of time within which he allegedly 
received in-service treatment for the claimed disabilities at 
issue in the instant appeal.  It explained that the NPRC, 
which housed such military records, sorted information by 
month and year rather than by personal identification, and 
thus, he needed to supply a time frame of three months or 
less (i.e., March 1955 or winter 1955).  

In its December 2003 letter to the veteran, the NPRC informed 
him that it could not locate the records he requested, as 
they appeared to have been destroyed by a 1973 fire.  NPRC 
further conveyed that it had "used alternate sources to 
reconstruct some record data lost in the fire," and although 
it could not provide the veteran's complete records, it did 
offer a Certification of Military Service.    

In a March 2004 Statement in Support of Claim, the veteran 
indicated that he had supplied all information he could 
obtain and that he had no additional records to furnish to 
VA.  


b. Discussion
As outlined above, relevant SMRs that might confirm the 
veteran's claimed leg and foot disabilities during service 
were apparently destroyed in the fire that occurred at the 
National Personnel Records Center in St. Louis in 1973.  In 
such a case, the Board has a "heightened" duty "to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 
46, 51 (1996) (explaining that precedent does "not establish 
a heightened 'benefit of the doubt,' only a heightened duty 
of the Board to consider applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed").  The Board need not, however, 
engage in any "burden-shifting" analysis with respect to 
the claims.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 
(Fed. Cir. 2006) (holding no adverse presumption attaches to 
service connection claim against the government when 
veteran's SMRs are destroyed in a fire).  

The Board determines that the evidence weighs against the 
veteran's claims.  Specifically, the record does not reveal 
any medical evidence of an in-service left foot, ankle or leg 
injury or of a bilateral foot disorder.  In addition, while 
the medical evidence of record reflects that the veteran 
sustained a fracture of the left malleolus and has had gout 
of the lower extremities, such diagnoses first appeared many 
years post-service in 1988.  The Board may, and will, 
consider in its assessment of a service connection claim the 
passage of a lengthy period of time wherein the veteran has 
not been diagnosed with the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
In the instant case, the veteran's first diagnoses of these 
lower extremity disorders occurred some 30 years after 
discharge.  An absence of relevant evidence for such a 
significant duration weighs against the veteran's claims of 
service connection.  Maxson, supra.  

The record also contains no medical evidence that would 
support a finding that the claimed disabilities or the 
veteran's diagnosed gout and residuals, fracture of the left 
lateral malleolus, were in any way causally related to his 
active service or any incident thereof.  The RO has, on 
numerous occasions spanning many years, attempted to solicit 
specific dates from the veteran wherein he allegedly received 
in-service treatment for the claimed disorders.  The veteran 
has had ample notice of the need for such information as well 
as the opportunity to supply such information, but has not 
done so, as reflected most recently in his March 2004 
Statement in Support of Claim.  Accordingly, given the lack 
of favorable evidence and the absence of additional 
information that could produce further development of the 
record, the Board must deny these claims.     


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  











ORDER

Service connection for residuals, left leg fracture, is 
denied.

Service connection for residuals, left foot fracture, is 
denied.

Service connection for a bilateral foot disability other than 
residuals, left foot fracture, is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


